IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


JANNINE ZITNEY AND STEVE ZITNEY,      : No. 446 EAL 2020
                                      :
                Petitioners           :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
          v.                          :
                                      :
                                      :
WYETH LLC., WYETH                     :
PHARMACEUTICALS, INC., MORTON         :
GROVE PHARMACEUTICALS, INC., TEVA     :
PHARMACEUTICALS USA, INC., A.K.A      :
IVAX PHARMACEUTICALS, PLIVA, INC.,    :
BARR PHARMACEUTICALS, LLC., A.K.A     :
BARR PHARMACEUTICALS, INC FK.,        :
BARR LABORATORIES, INC., DURAMED      :
PHARMACEUTICALS, INC., QUALITEST      :
PHARMACEUTICALS, INC., VINTAGE        :
PHARMACEUTICALS, LLC., GENERICS       :
BIDO I., LLC, INDIVIDUAL, A.K.A       :
QUALIITEST PHARMACEUTICALS.,          :
HARVARD DRUG GROUP, LLC, A.K.A        :
MAJOR PHARMACEUTICALS, INC.,          :
PHARMACEUTICAL ASSOCIATES, INC.,      :
BEACH PRODUCTS, INC., UNITED          :
RESEACH LABORATORIES, INC.,           :
MUTUAL PHARMACEUTICAL COMPANY,        :
INC., SILARX PHARMACEUTICALS, INC.,   :
SANDOZ, INC., ANIP ACQUISITION        :
COMPANY, A.K.A A&I                    :
PHARMACEUTICALS, A.K.A ANI            :
PHARMACEUTICALS, A.K.A ANIP           :
PHARMACEUTICALS, WATSON               :
LABORATORIES, INC., ACTAVIS           :
ELIZABETH LLC, INDIVIDUAL, A.K.A      :
PUREPAC PHARMACEUTICALS DBA.,         :
APP PHARMACEUTICALS LLC., A.K.A       :
ABRAXIS PHARMACEUTICALS DBA.,         :
AMNEAL PHARMACEUTICALS, LLC.,         :
BEDFORD LABORATORIES, HOSPIRA         :
INC., MCKESSON CORPORATION,           :
INDIVIDUALLY, A.K.A NORTHSTAR RX,     :
LLC DBA., NORTHSTAR RX LLC, RUGBY           :
LABORATORIES, INC., NORBROOK INC.           :
USA SMITH & NEPHEW, INC.,                   :
VISTAPHARM, INC., ROXANE                    :
LABORATORIES, INC., INDIV THE               :
CORPORATION TRUST COMPANY, USL              :
PHARMA, INC., PAR PHARMACEUTICAL            :
INC., HALSEY DRUG, LLC INDIVIDUALLY,        :
A.K.A HALSEY DRUG CO INC, DBA.,             :
SUPERPHARM, INC., PACO                      :
PHARMACEUTICAL SERVICES, INC.,              :
SCHERING CORPORATION, IVAX                  :
PHARMACEUTICALS, INC., GOLDLINE             :
LABORATORIES INC., INDIVI, A.K.A IVAX       :
PHARMACEUTICALS DBA., BRISTOL               :
MYERS SQUIBB CO., A.K.A APOTHECON           :
INC DBA., APOTHECON, INC., PFIZER,          :
INC., INVAMED, INC., KING                   :
PHARMACEUTICALS, INC., A.K.A A.L.           :
PHARMA INC FKA., A.K.A ALPHARMA INC         :
DBA., A.K.A ALPHARMA-BARRE                  :
NATIONAL., RICHMOND                         :
PHARMACEUTICALS, INC., KAREN                :
TOBIN, M.D., SCHWARZ PHARMA, INC.,          :
ALAVEN PHARMACEUTICAL LLC.,                 :
BAXTER HEALTHCARE CORPORATION.,             :
AND WOCKHARDT USA.,                         :
                                            :
                  Respondents               :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.




                               [446 EAL 2020] - 2